DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Objections
Claims 1-3, 5, 8, 15-17, 21, and 23 are objected to because of the following informalities:  
Claim 1, element 100 in the first limitation is described as ‘a console’ and element 110 in the third limitation is described as ‘a distribution console’ however in the 7th
Claim 2, states, “the image processing system as claimed in claim 1” and should read “the collaborative and interactive image processing system as claimed in claim 1” 
The rest of the claims should be checked for matching preambles to the claims of which they depend
Claims 1-3, 5, 8, 15-17, 21, and 23 have reference characters within parentheses which should be deleted for clarity and further to maintain proper antecedent basis
Claim 1 recites, “at least two processing interfaces (120)” and “each processing interfaces (120)” in paragraphs 2 and 3 
Claim 1 recites, “the image” but it is not clear if this is referencing “images (200)” or “annotated images (201a-201e)” in paragraph 1
Claim 1 recites, “The console” in paragraph 2 would have been referring to “a console (100)” from paragraph 1, but element (110) implies “distribution console (110)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the distribution console" in paragraph 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0347682 to Chen et al. (hereinafter Chen).
Regarding independent claim 1, Chen discloses A collaborative and interactive image processing system (100), for a field requiring the sharing of opinions and the graphical analysis of images in order to limit the risks of individual errors of judgement (Abstract, “to render 3D and 4D medical images for remote collaborative analysis, discussion, and/or diagnoses and that simulate or facilitate imaging of medical procedures for purposes of optimized performance, simulation, training and/or accreditation;” paragraph 0002, “it is desirable for a practitioner to be proficient at performing these procedures since a proficient practitioner is less likely to injure a patient;” being less likely to injure a patient, is read as limiting risk (i.e. limiting the risk a patient is injured is reached by having proficient physicians)), characterized in that it comprises:
a console (100) for distributing images (200) to be processed and for collecting annotated images (201a, 201b, 201c, 201d, 201e) (Abstract, “Systems, methods and software are provided that include a cloud, internet, and/or browser, application, or server based medical image sharing method and system that shares at least one 2D image data file through an internet browser that can generate rotatable and manipulatable 3D and/or 4D images by additional users without additional computer software, plug-ins, or hardware;”), able to communicate locally with at least two processing interfaces (120) that are able to display an image to be processed (Figure 12, elements ‘first viewer’ and ‘second viewer’ in connection with the medical image sharing server), and
in that the console and the interfaces (120) (Figure 12) are programmed:
to transmit a copy of the image to be processed to each processing interface (120) from the distribution console (110) (Figure 12; element S110 has arrows in both direction to the first and second viewers from the medical image sharing server), the image to be processed being associated with a type of examination, the type of examination being associated with a list of objects of interest and/or regions of interest, and each objects of interest and/or regions of interest being associated with an annotation mark (Paragraph 0091, “if a medical image displayed to the users in common, annotation, the selection of a medical image of interest from a set of various medical images, switching between a plurality of medical images displayed at the same time;” paragraph 0318, “Examples of additional processing include 3D rendering, segmentation related to a Region of Interest (ROI), such as a tumor, and CAD results.”), 
to provide tools (B3, B3a, B3b) for graphically annotating the copy of the image on each interface in order to obtain an image annotated with graphical modifications (figure 15; paragraph 0080, “(g) measuring, annotating, pixel manipulating or simulation of 2D/3D/4D images with or without the server;”), the graphical annotation tools being predefined for the image and allowing to graphically define areas of interest and/or add a graphical mark to predefined objects of interest (paragraphs 0073-0082 note the variety of manipulations that can be performed on the images), 
to transmit each annotated image to the distribution console (110) from each processing interface (120) (Figure 12; element S110 has arrows in both direction to the first and second viewers from the medical image sharing server), 
and to generate a result image from the annotated images using a combinatorial algorithm analyzing the graphical modifications of each annotated image in order to determine similar graphical modifications and different graphical modifications between the annotated images (Paragraph 0326; two different users are allowed to annotate and share their observations on a target medical image. Further, being that two users can manipulate and annotate the data set for one output image, the system inherently has to take into account the differences after user 1 has made a change, in order to display that to user 2 who can make further annotations and alterations based upon the annotation from user 1)
and in that the console (110) and the interfaces (120) are programmed:
to allow a display in an individual mode in which the display of each interface is independent of the other interfaces (Figure 15; each user had editing permission and can annotate/modify their image independent from the other user)
and to allow a display in a commanded mode in which the display of a first interface commands the display on the other interfaces (Figure 14; only one user has permission to edit the image, and the other is only able to view what the editing user is doing), the change between the individual mode and the commanded mode being reversible (Figure 14 and 15 show the two different options that can be implemented)
Chen does not expressly say as claimed “synthesizing this analysis by generating a result image consisting of pixels of graphical formats that differ between the similar graphical modifications and the different graphical modifications”. However, Chen touches on this aspect at paragraph 0298-0299 that the annotated images (which would inherently cause differences between the images) can be shared and generate a sharing-target medical image related to the results of processing of the first and optionally provides a second image to both users. Further Chen notes, “Furthermore, the annotation information of any one user related to a shared image can be displayed to other users in a synchronized state (paragraph 0316)” which further implies that the differences between annotations can be shown in a synchronized method. Additionally, at paragraph 0099, Chen discloses, “The cloud, internet, and/or browser, application, or server based medical image sharing method can further include, if at least one of an annotation, text, and voice information is received from any one of the first and second users, providing tl1e received information to the other user so that the received information can be shared with the other user.” In order to track multiple annotations placed by multiple different users, the annotations made must have tags in which relate to who applied each annotation (in order for users to even track who added each annotation).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to generate an output image, in which the similarities and differences between annotations are included.
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Chen further discloses wherein the console (110) and the interfaces (120) are programmed to make it possible to mark, on the copy of the image to be processed (Paragraph 0091, “f a medical image displayed to the users in common, annotation, the selection of a medical image of interest from a set of various medical images, switching between a plurality of medical images displayed at the same time,”), at least one region of interest (300, 301, 302, 303) defined by a unique identifier, a shape representative of the region of interest and coordinates in the copy of the image to be processed (Paragraph 0318, “Furthermore, the results of additional processing performed in response to a request from any one user can be shared with other users. Examples of additional processing include 3D rendering, segmentation related to a Region of Interest (ROI), such as a tumor, and CAD results.”).

A data distribution and collection console (110) (Figure 13) comprising:
A wireless transceiver (111) for transmitting/receiving a local wireless signal (Paragraph 0013, “The present invention optionally relates, in general, to remote collaborative medical or other image sharing and, more particularly, to a remote method and system using a cloud, internet, and/or browser, application, or server based medical image sharing scheme, which are capable of sharing and rendering (in 2D, 3D, or 4D) medical images for remote collaborative analysis, discussion, and/or diagnoses”); 
A memory for storing at least one image to be processed and at least one result image (Paragraph 0083, “The invention optionally provides non-transitory computer-readable medium containing executable program instructions executed by a processor that stores a program for executing a cloud, internet, and/or browser, application, or server based medical image sharing method”);
A programmed central unit (Paragraph 0083, “The invention optionally provides non-transitory computer-readable medium containing executable program instructions executed by a processor that stores a program for executing a cloud, internet, and/or browser, application, or server based medical image sharing method”); 
at least two processing interfaces (120) comprising: 
A wireless transceiver for transmitting/receiving a local wireless signal compatible with the transceiver of the console for allowing a local exchange of data via the wireless signal (Paragraph 0013, “The present invention optionally relates, in general, to remote collaborative medical or other image sharing and, more particularly, to a remote method and system using a cloud, internet, and/or browser, application, or server based medical image sharing scheme, which are capable of sharing and rendering (in 2D, 3D, or 4D) medical images for remote collaborative analysis, discussion, and/or diagnoses”);
A memory for storing at least one image to be processed and at least one annotated image (Figure 13, S252); 
A programmed central unit (Paragraph 0083, “The invention optionally provides non-transitory computer-readable medium containing executable program instructions executed by a processor that stores a program for executing a cloud, internet, and/or browser, application, or server based medical image sharing method”).
Regarding dependent claim 5, the rejection of claim 3 is incorporated herein. Additionally, Chen further discloses wherein the central unit of the console (110) and the central unit of each interface (120) are programmed to:
- transmit a copy of at least one image to be processed to all of the interfaces (Paragraph 0122, “FIG. 19 is a schematic diagram showing public cloud deployment of an image sharing method, system, and apparatus of non-limiting embodiments of the invention;” additionally figure 12 where the images are sent to the viewers via the medical image sharing server);
- display a whole image to be processed on each interface (Paragraph 0122, “FIG. 19 is a schematic diagram showing public cloud deployment of an image sharing method, system, and apparatus of non-limiting embodiments of the invention;” additionally figure 12 where the images are sent to the viewers via the medical image sharing server),
- zoom in and/or zoom out on the displayed image on command and store a zoom value representative of the zoom level of the displayed image with respect to the whole image and a position of the displayed image with respect to the whole image (Figure 14 shows modifying an image and the modification being reflected on the second users interface; paragraph 0326, “adjust (the field of view, angle, zoom-in and zoom-out of) a sharing-target medical image,”)
(Paragraph 0323, “FIGS. 14 and 15 are diagrams illustrating examples of controlling a medical image shared between two users. FIG. 14 illustrates an example in which a sharing-target medical image cannot be adjusted and edited via the second user);
- affix at least one graphical annotation mark on the image to be processed in order to generate an annotated image (Paragraph 0070, “The invention optionally further comprises providing at least one of an annotation, text, and voice information between the first and second users that is transmitted to the other user's visual display in real time as inputted by the first or second user via the first or second browser.”);
- record and transmit each annotated image to the console with an identifier representative of the interface that transmitted the annotated image (paragraph 0004, “Some medical and/or vascular-access simulation systems that are in background publications include an interface device and/or a data processing system;” paragraph 0005, “encoders within an interface device track a motion and/or position of an instrument and/or relay this information to a data processing system;” it is inherent and necessitated to interface communication that the sending side communicates with the receiving side through identifiers (such as IP address, interface ID, database ID, digital address, etc)).
(Paragraph 0323, “FIGS. 14 and 15 are diagrams illustrating examples of controlling a medical image shared between two users. FIG. 14 illustrates an example in which a sharing-target medical image cannot be adjusted and edited via the second user. FIG. 15 illustrates an example in which a sharing-target medical image can be freely adjusted and edited via the first and second users;” when someone lacks the ability to edit the target image, multiple interfaces are then commanded by the person with the ability to edit the image.  As the mode is switched to both users having control and editing permission, the interfaces are controlled independently).
Regarding dependent claim 7, the rejection of claim 3 is incorporated herein. Additionally, Chen fails to explicitly disclose wherein the central unit of the console is programmed to combine the annotated images sent by each interface and generate a result image with a combinatorial algorithm analyzing the graphical modifications to each annotated image in order to determine similar graphical modifications and different graphical modifications between the annotated images, and synthesizing this analysis by generating a result image consisting of pixels of graphical formats that differ (Figure 15 shows both users having editing permission), in which both users can sequentially annotate and adjust the same shared image in a collaborative fashion. Thus, in order for two users to manipulate the same image, though not explicitly disclosed, there must be an algorithm in which the change by user 2 is determined, based upon the similarities and differences between user 1’s adjustments and user 2’s adjustments. Further in order to track multiple users’ inputs, across multiple interfaces, the system must be able to keep track of which user input each annotation. Thus, it would have been obvious at the time of the claimed invention to analyze similarities and differences between image adjustments, in order to generate a result image.
Regarding dependent claim 19, the rejection of claim 3 is incorporated herein. Additionally, Chen further discloses wherein the central unit of the console and the central unit of the interfaces are programmed to sequentially record the responses of each expert (Paragraph 0313, “This collaborative diagnosis result data can be stored in a database table that has been mapped to the corresponding image data.”), and to generate a preliminary examination report comprising an examination layout for the image to be processed in which the responses of each expert are reported and combined sequentially (Paragraph 0313, “the collaborative diagnosis result data stored in the medical image sharing and 3D/4D rendering browser, application, or server Sll 0 can be stored in response to a request from the first or second user who makes a collaborative diagnosis;” paragraph 0313, “can provide the collaborative diagnosis result data stored in the database table for reference when the corresponding image data is read in the future.”).
Chen fails to explicitly disclose wherein the central unit of the console and the central unit of the interfaces are programmed to display a sequential annotation guide accompanied by a terminology database. The specification of the instant application defines the “terminology database” as “The system also makes provision for the experts to be able to have a terminology database available to them (for example with reference to a specific ontology in the medical field). This is a database containing terminology entries and associated information. This is a dictionary that ensures that the experts use the same terms for the same concepts at identical zoom levels for their comments.” Further, physicians being the target user of the system, and one use of the system being training and accreditation (abstract). Typically, as one trains medical professionals, common terminology is used in which each trainee understands the meaning and definition of each word (for example, the difference between malignant and benign). However, being that the image segmentation is being performed by users who are well acquainted in medical image analysis, and that multiple databases are already included in the disclosure of Chen, it would have been merely a difference in semantic that the databases in Chen would have impliedly necessitated a terminology database as claimed for collaboration and/or training.
(paragraph 0213, “summary composition statistics;” Paragraph 0313, “This collaborative diagnosis result data can be stored in a database table that has been mapped to the corresponding image data;” the collaborative diagnosis result data is read as the result image, and statistical analysis results).
Regarding dependent claim 21, the rejection of claim 1 is incorporated herein. Additionally, Chen further discloses comprising at least two consoles (110) for distributing images (200) to be processed and for collecting annotated images (201a, 201b, 201c, 201d, 201e) that are able to communicate with one another (Figure 14; the two users are able to communicate through the medical image sharing server), the consoles being programmed to have a settable status allowing the consoles to be organized hierarchically (Paragraph 0323, “FIGS. 14 and 15 are diagrams illustrating examples of controlling a medical image shared between two users. FIG. 14 illustrates an example in which a sharing-target medical image cannot be adjusted and edited via the second user;” the settable status is read as if the console is set to with permission to edit or not; further the primary console is read as the one with edit and view permission, and secondary consoles are those with only view permission, arranging them in a hierarchy).
(Paragraph 0323, “FIGS. 14 and 15 are diagrams illustrating examples of controlling a medical image shared between two users. FIG. 14 illustrates an example in which a sharing-target medical image cannot be adjusted and edited via the second user;” the editing power within the single ser in figure 1 is read as the primary status, and those with only viewing permission are read as the secondary status).
Regarding independent claim 23, the references and analysis of claims 1 and 7 apply directly. Additionally, Chen further discloses a collaborative and participative image processing method, for a field requiring the sharing of opinions and the graphical analysis of images in order to limit the risks of individual errors of judgement (Abstract, “Systems, methods and software are provided that include a cloud, internet, and/or browser, application, or server based medical image sharing method and system that shares at least one 2D image data file through an internet browser that can generate rotatable and manipulatable 3D and/or 4D images by additional users without additional computer software, plug-ins, or hardware, to render 3D and 4D medical images for remote collaborative analysis, discussion, and/or diagnoses and that simulate or facilitate imaging of medical procedure for purposes of optimized performance, simulation, training and/or accreditation”).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, and further in view of U.S. Patent No. 7,693,317 to Vining et al. (hereinafter Vining).
Regarding dependent claim 14, the rejection of claim 3 is incorporated herein. Additionally, Chen further discloses 
wherein the central unit of each interface is programmed to be able to be activated with an administrator code or with a user code (paragraph 0017, “TLS/SSLv3 helps to secure transmitted data using encryption. TLS/SSLv3 authenticates clients to prove the identities of parties engaged in secure communication, as well as authenticates browser, application, or servers.”), the central unit of the console being programmed to display, on an interface activated with the administrator code (paragraph 0017, “TLS/SSLv3 helps to secure transmitted data using encryption. TLS/SSLv3 authenticates clients to prove the identities of parties engaged in secure communication, as well as authenticates browser, application, or servers.”)
administration tools comprising: 
a list of images to be processed that are present in the memory of the central unit (Figure 19, “image source”), a list of identifiers of the participants (Figure 16, element S630; paragraph 0364, “Once the plurality of users has been retrieved, information about the plurality of retrieved users is provided to the first user at step S630”).
Chen fails to explicitly disclose as further recited. However, Vining discloses a list for descriptors of objects or of regions of interest which can be selected by users (column 6, line 37, “In response to the RMB click the reporting system can automatically display the anatomical-location menu at step 314. The anatomical-location menu may consist of a cascading list of anatomical location codes that have been customized based on the previously verified CPT and ICD codes; i.e., the anatomical-location menu presents only the anatomical organs associated with a particular radiologic examination. The cascading anatomical-location menu provides greater levels of detail of the finding's anatomical location with each cascading level presented. For example, a first level might specify "Gastrointestinal System", a second level "Colon", and a third level "Sigmoid Colon". Upon selection of an anatomical code, the reporting system displays a cascading pathology-code menu, at step 316, which displays a cascading list of pathology codes that correspond to the selected anatomical location.”), each descriptor being associated with a different predefined graphical annotation mark (column 6, line 61, “Alternately, the reporting system 10 can incorporate voice activated control and natural language processing in conjunction with or instead of the annotation menus, i.e. the anatomical-location and pathological-description menus. The radiologist could speak "Sigmoid Colon Polyp" to achieve the same result as using the annotation menus;” the annotation mark is read as the word that is annotated onto the image (i.e. if it is selected that the image is representative of sigmoid colon polyp, those words will be annotated specifically onto the image)).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Vining in order to report expert analysis of image data (abstract).
Regarding dependent claim 15, the rejection of claim 14 is incorporated herein. Additionally, Chen in the combination further discloses wherein the console comprises a connection port (112) for connecting to a removable memory connected to the central unit of the console (Paragraph 0061, “The invention optionally provides wherein the at least one first 2D medical image computer data file is stored on non-transitory memory of a device, computer, PACS, browser, application, or server, or cloud storage location prior to said transferring step;” Chen discloses using memory in a variety of its embodiments, and nothing in Chen precludes the memory from being removable. Further, removable memories are well known in the art, and it would be obvious to one of ordinary skill to use a removable memory as claimed.).
Regarding dependent claim 16, the rejection of claim 14 is incorporated herein. Additionally, Chen in the combination further discloses wherein the console comprises a network connection port connected to the central unit of the console (110) (paragraph 0047, “Methodology of transmitting 2D/3D/4D imaging can optionally include one or more of transmitting 2D/3D/4D medical imaging using network and/or web-based approach so that training;” Figure 19), said console being programmed to communicate with a remote server (140) via a communication network in order to download at least one image to be processed and to store it in memory (Paragraph 0013, “The present invention optionally relates, in general, to remote collaborative medical or other image sharing and, more particularly, to a remote method and system using a cloud, internet, and/or browser, application, or server based medical image sharing scheme, which are capable of sharing and rendering (in 2D, 3D, or 4D) medical images for remote collaborative analysis, discussion, and/or diagnoses;” Paragraph 0278, “A remote collaborative diagnosis method and system using a cloud, internet, and/or browser, application, or server based medical image sharing scheme according to an embodiment of the present invention will be described in detail below with reference to FIGS. 12-19.”).
Regarding dependent claim 17, the rejection of claim 16 is incorporated herein. Additionally, Chen in the combination further discloses wherein the remote server (140) comprises a first memory for storing original images each associated with confidential identification information (Figure 19; image information can be transferred from EMRs which would contain confidential identification information), a second memory for storing corresponding images to be processed, without confidential identification information but each associated with a unique identifier (paragraph 0065, “The invention optionally provides wherein the protected or private patient information is PHI BEFORE data in the DICOM-format medical image file, to protect confidential or private patient information, and wherein the patient information removal is completed without any extra private data removal processing software”), and a table of correspondence between the original images and the images to be processed (paragraph 0313, “This collaborative diagnosis result data can be stored in a database table that has been mapped to the corresponding image data”… “can provide the collaborative diagnosis result data stored in the database table for reference when the corresponding image data is read in the future.”).
Regarding dependent claim 18, the rejection of claim 17 is incorporated herein. Additionally, Chen in the combination further discloses wherein the central unit of the console is programmed to add, to the result image obtained after annotating an image to be processed, the unique identifier of the image to be processed (paragraph 0313, “This collaborative diagnosis result data can be stored in a database table that has been mapped to the corresponding image data;” in order to store the data set in a table, the accoation for each image in the table represents a unique identifier), and to transmit the result image provided with the unique identifier to the remote server (paragraph 0313, “can provide the collaborative diagnosis result data stored in the database table for reference when the corresponding image data is read in the future.”). 

Claims 8-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, and further in view of U.S. Publication No. 2014/0003697 to Qian et al. (hereinafter Qian).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Chen fails to explicitly disclose wherein the central unit of the console is programmed to generate a result image (400) in which graphical annotation marks (301-302) on the annotated images having a similarity level greater than a determined similarity threshold are displayed in a first graphical format, and in which graphical annotation marks (303, M1, M2, M3, M4) on the annotated images having a similarity level less than the determined similarity threshold are displayed in at least one second graphical format. 
However, Qian discloses wherein the central unit of the console is programmed to generate a result image (400) in which graphical annotation marks (301-302) on the annotated images having a similarity level greater than a determined similarity threshold are displayed in a first graphical format (Figure 2, “recommended matching annotations;” paragraph 0008, “FIG. 3 shows an exemplary screen view of matching annotations received across different modalities according to an exemplary embodiment.)
Qian is silent on graphical annotation marks (303, M1, M2, M3, M4) on the annotated images having a similarity level less than the determined similarity threshold are displayed in at least one second graphical format. However, being that the system within Qian contains the data set that discusses “matching annotations” i.e., does meet 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Qian in order to synthesize data from multiple medical images (abstract).
Regarding dependent claim 9, the rejection of claim 8 is incorporated herein. Additionally, Qian in the combination further discloses, wherein the central unit of the console is programmed to execute statistical analysis of the graphical annotation marks (abstract, “and a referencing engine computing a similarity score between the current feature vector and a prior feature vector of a prior image;” paragraph 0023 contains the equation used to calculate the similarity (read as the statistical analysis)).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, Qian in the combination further discloses wherein the statistical analysis comprises calculating a percentage of graphical annotation marks having a similarity level greater than a determined similarity threshold and calculating a percentage of graphical annotation marks having a similarity level less than the determined similarity threshold (paragraph 0005, “compute a similarity score between the current feature vector and a prior feature vector of a prior image;” the similarity score is read broadly as a percentage, because the higher the similarity of the image, the higher the percent of annotations that are similar ).
Regarding dependent claim 11, the rejection of claim 8 is incorporated herein. Additionally, Qian in the combination further discloses wherein the similarity threshold is settable (paragraph 0008, “matching annotations;” in order to determine which annotations are considered matching, a comparison threshold or the like would have been necessitated identify matching annotations).
Regarding dependent claim 12, the rejection of claim 8 is incorporated herein. Additionally, Chen in the combination further discloses wherein the central unit of the console and/or of each interface is also programmed to generate a table of correspondence between each graphical annotation mark, defined at least by position coordinates in the annotated image, and its author (it is inherent and necessitated by two users independently annotating an image, and tracking two different user’s annotations (figure 15 – dual user input), that there is a method of tracking the annotation added, the location of the annotation, and which user (user 1 or 2) who made the annotation).
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, Chen and Qian in the combination as whole is silent on wherein the central unit of the console is also programmed to display an author identifier for each graphical annotation mark on the result image.
However, within Chen, multiple users are able to annotate an image, making it inherently necessitated that the tracking of multiple user inputs, and which annotation 
Regarding dependent claim 24, the rejection of claim 23 is incorporated herein. Additionally, the references and analysis of claim 8 apply directly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,396,941 discloses a method of viewing images  from a server to a client
U.S. Publication No. 2015/0215297 discloses a method of provisioning devices in which authentication information is needed from a user interface

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668  
/VU LE/Supervisory Patent Examiner, Art Unit 2668